889 F.2d 1087
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John James JAAKKOLA, Plaintiff-Appellant,v.Stephanie J. SNYDER, et al.;  Defendants-Appellees,Others, (Party ID Not Indicated), Defendants.
No. 89-1330.
United States Court of Appeals, Sixth Circuit.
Nov. 16, 1989.

1
Before MERRITT, Chief Judge, KENNEDY, Circuit Judge, and ROBERT M. McRAE, Jr., Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
John James Jaakkola, a pro se Michigan state prisoner, appeals the dismissal without prejudice of his complaint for failure to comply with the local rules of the district court.  Jaakkola's complaint was twice returned to him with instructions to file the correct number of copies, list the names and addresses of all defendants, and either submit a filing fee or a petition to proceed in forma pauperis.  Upon Jaakkola's continued failure to comply, the district court dismissed the complaint without prejudice to its refiling in the proper form.


4
Upon consideration, we conclude that the district court did not abuse its discretion or authority in dismissing this complaint without prejudice.  Accordingly, the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Robert M. McRae, Jr., Senior U.S. District Judge for the Western District of Tennessee, sitting by designation